                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


      JAY MINERLEY, individually
      and as class representative,

                   Plaintiff,

           v.
                                      Civil No. 13-1377 (NLH/KMW)
      AETNA, INC., AETNA HEALTH,
      INC. (a NJ corp.), AETNA        OPINION
      HEALTH INSURANCE CO., AETNA
      LIFE INSURANCE CO., and THE
      RAWLINGS COMPANY, LLC,

                   Defendants.


APPEARANCES:

CHARLES KANNEBECKER
KANNEBECKER LAW
104 W. HIGH STREET
MILFORD, PA 18337

AND

RYAN N. BOLAND
MATTHEW D’ANNUNZIO
DON P. FOSTER
OFFIT KURMAN, P.A.
1801 MARKET STREET, SUITE 2300
PHILADELPHIA, PA 19103

       Attorneys for Plaintiff Jay Minerley.

ANTHONY M. CHRISTINA
RICHARD W. COHEN
GERALD LAWRENCE
URIEL RABINOVITZ
LOWEY DANNENBERG, P.C.
44 SOUTH BROADWAY, SUITE 1100
WHITE PLAINS, NY 10601-2310
     Attorneys for Defendants Aetna, Inc., Aetna Health, Inc. (a
NJ corp.), Aetna Health Insurance Co., Aetna Life Insurance Co.,
and the Rawlings Company, LLC.

HILLMAN, District Judge

     This case concerns the interpretation of an insurance

policy and whether the insurer may require the insured to

reimburse medical costs paid by the insurer when the insured

receives an award from a third-party tortfeasor.    Currently

before the Court is Plaintiff’s Motion for Reconsideration and

Defendants’ 1 Motion for Summary Judgment.   For the reasons

discussed herein, Plaintiff’s Motion for Reconsideration will be

denied and Defendants’ Motion for Summary Judgment will be

granted.

                              BACKGROUND

     Our recitation of the facts is taken from Plaintiff’s and

Defendants’ newly filed statements of material facts and those

facts which the Court previously found undisputed in its

September 29, 2018 Opinion.    This Court notes factual disputes

where relevant.   Plaintiff Jay Minerley was an employee of

Weiss-Aug Company Inc. (“Weiss-Aug”), a New Jersey company, from

February 2007 through April 2017.     During that time, Minerley




1 For purposes of this Opinion, Aetna, Inc., Aetna Health, Inc.,
Aetna Health Insurance Co., and Aetna Life Insurance Co. will be
referred to as “Aetna” and Rawlings Company LLC will be referred
to as “Rawlings.” Otherwise, the Court will refer to these
entities collectively as “Defendants.”


                                  2
enrolled in employer-sponsored health benefits provided by

Weiss-Aug.    Of relevance, Minerley attended a Weiss-Aug employee

benefits meeting on October 27, 2009 and received a plan design

document, which provided a top-level overview of the benefits

offered.   This document did not contain any discussion of a

subrogation right. 2

     Minerley participated in the Weiss-Aug sponsored healthcare

benefits plan (the “ERISA Plan”).      Debra Myshkoff was the plan

administrator for the ERISA Plan and Weiss-Aug was the plan

sponsor.     Weiss-Aug received copies of the relevant policies

provided by Aetna.     It is unclear whether Myshkoff provided

copies of the policies at the October 2009 benefits meeting, but

it is undisputed that Minerley had access to plan documents

through an electronic portal provided by Aetna.

     As part of the Weiss-Aug Plan, Minerley received benefits

under an Aetna Citizen Choice Point of Service HMO Plan (the

“Aetna insurance policies” or the “Aetna policies”).     Minerley’s

insurance benefits consisted of two policies: the Pennsylvania

HMO policy (the “Aetna PA Policy”), underwritten by Aetna Health

Inc., and the New Jersey Non-Referred policy (the “Aetna NJ


2 Plaintiff asserts Weiss-Aug described this document “as the
ERISA Plan.” (Pl.’s SOMF ¶ 16.) But, Debra Myshkoff’s
testimony cited by Plaintiff does not support this assertion.
Myshkoff stated that the “Plan Design Document” was “a plan
description” and “not a summary plan description.” (Pl.’s Mot.
for Partial Summ. J., Ex. E 29:20-25.)


                                   3
Policy”), underwritten by the Aetna Health Insurance Company.

The Aetna PA Policy provided in-network benefits and emergency

services while the Aetna NJ Policy provided out-of-network and

non-referred medical services.

     This Court previously determined that the Aetna PA Policy

is the insurance policy that controls in this case. 3   The Aetna

PA Policy contains two documents.    The first document was an

agreement between Weiss-Aug and the underwriting Aetna entity.

The second document was a Certificate of Coverage

(“Certificate”).   Within this Certificate is a section

pertaining to the underwriting Aetna entities’ right of recovery

against an insured in specific situations.    In relevant part,

the Aetna PA Policy’s Certificate stated:

     The Member also specifically acknowledges HMO’s right of
     reimbursement. This right of reimbursement attaches, to
     the fullest extent permitted by law, when HMO has
     provided health care benefits for injuries or illness
     for which a third party is and the Member and/or the
     Member’s representative has recovered any amounts from
     the third party or any party making payments on the third
     party’s behalf.    By providing any benefit under this
     Certificate, HMO is granted an assignment of the
     proceeds of any settlement, judgment or other payment
     received by the Member to the extent of the full cost of
     all benefits provided by HMO.

(emphasis in original).   This was amended effective November 1,

2009, to state:



3 The Court notes that Plaintiff disputes this holding of the
Court. The Court will address Plaintiff’s argument on this
point when it analyzes Plaintiff’s Motion for Reconsideration.


                                 4
     By accepting benefits under this Plan, the Member also
     specifically acknowledges HMO’s right of reimbursement.
     This right of reimbursement attaches when this Plan has
     provided health care benefits for expenses incurred due
     to Third Party injuries and the Member or the Member’s
     representative has recovered any amounts from any
     sources, including but not limited to: payments made by
     a third Party or any insurance company on behalf of the
     Third Party . . . .

(emphasis in original).

     Myshkoff, the Employee Retirement Income Security Act

(“ERISA”) plan administrator for Weiss-Aug, stated that the

Aetna PA Policy was the relevant ERISA plan document for the

time period at issue.   Weiss-Aug submitted a single Form 5500

for the year 2010, received one plan identification number, 502,

and identified through various schedules that Aetna Health,

Inc., Sun Life and Health Insurance Company, and Unum Life

Insurance Company of America would provide various benefits.

     On May 20, 2010, Minerley was involved in a motor vehicle

accident in Morris County, New Jersey.   He sustained multiple

injuries, including fractured ribs, fractured vertebrae, and

herniated disks.   He was treated at St. Clare’s Hospital and

Morristown Memorial Hospital.   Minerley’s medical treatments

totaled $3,512.82 and were paid for by his Aetna PA Policy.

     Minerley retained a personal injury attorney, Charles

Kannebecker.   Defendant Rawlings, which was Aetna’s subrogation

and reimbursement claims vendor at the time, notified

Kannebecker on July 21, 2010 of the Aetna PA Policy’s


                                 5
reimbursement provision discussed supra.   Minerley later

successfully recovered from the third-party tortfeasor in this

accident.    On January 9, 2013, Rawlings received a reimbursement

check from Kannebecker, sent on Minerley’s behalf, in the amount

of $3,512.82 — the amount of the health benefits provided.

     Sometime after Minerley received Rawlings’ subrogation

demand, Minerley asked the Weiss-Aug Human Resources Department

to provide him with a copy of his insurance policy.   Minerley

claims now that he received the Aetna NJ Policy, not the Aetna

PA Policy.   Defendants’ dispute the veracity of this assertion,

citing previous declarations in which Minerley did not state he

received the Aetna NJ Policy and appears to be unsure of what he

received.    Solely for purposes of deciding the pending motions,

this Court will assume that only the Aetna NJ Policy was given

to Minerley by Weiss-Aug.

     To the extent relevant, Minerley asserts that “Aetna never

advised Debra Myshkoff or Weiss-Aug that it sought repayment of

medical benefits paid to Weiss-Aug employees in the event that

the employees receive a personal injury recovery.”    (Pl.’s SOMF

¶ 12.)   Nor, according to Plaintiff, did Myshkoff or Weiss-Aug

advise Weiss-Aug employees that Aetna may possess a subrogation

right.   Defendants dispute this assertion, stating the Court has

already found (1) that Aetna sent the Aetna PA Policy to Weiss-

Aug and (2) that Minerley had access to the Aetna PA Policy


                                  6
online.   Thus, here there appears to be no dispute.   While Aetna

may not have explicitly stated to Weiss-Aug that there was a

reimbursement right, and Weiss-Aug may not have explicitly told

Minerley the same, both Weiss-Aug and Minerley had access to

this information.

      Minerley did not contest this policy provision through the

administrative procedures set forth in the Aetna PA Policy (or

the Aetna NJ Policy) as described supra.    Minerley claims he did

not do so because he never received a “Notice of Adverse Benefit

Determination.”    Defendants do not contest that Minerley did not

receive a document with that title, but do state that the July

21, 2010 letter from Rawlings and their own filings in this case

serve as notice of their adverse benefit determination.     Instead

of pursuing his administrative remedies, Minerley, along with

Michelle Roche and Tim Singleton, filed a complaint against

Defendants in the New Jersey Superior Court, Law Division,

Atlantic County.    Defendants removed the action to this Court on

March 7, 2013.    Motion practice, multiple opinions, and

discovery ensued.

      Currently, Minerley is the only Plaintiff in this case.

Minerley, through his amended complaint, claimed the following:

  •   Aetna violated 29 U.S.C. § 1132(a)(1)(B) by denying

      benefits to which Minerley was entitled; and




                                  7
  •   Aetna violated 29 U.S. § 1004(a)(1)(A) and 29 U.S.C.

      § 1132(a)(3) (concerning breaches of fiduciary duty) by

      requiring reimbursement of Minerley’s tort claim, for

      allegedly misrepresenting its right to reimbursement, and

      by failing to avoid the alleged conflict of interest in

      demanding reimbursement.

      On September 29, 2018, upon cross-motions for summary

judgment filed by the parties, the Court dismissed all claims

against all Defendants except for those claiming a breach of

fiduciary duty.   On October 15, 2018, Plaintiff filed a Motion

for Reconsideration on certain factual and legal findings of

this Court’s September 29, 2018 Opinion and Order.    On January

25, 2019, Defendants filed a Motion for Summary Judgment on the

remaining claims for breach of fiduciary duty.    These motions

were fully briefed and are now ripe for adjudication.

                              ANALYSIS

      A.   Subject Matter Jurisdiction

      This Court exercises jurisdiction pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 1132(f).

      B.   Motion for Reconsideration Standard

      The Local Rule 7.1(i) standard applies to Plaintiff’s

Motion for Reconsideration.   Under Local Rule 7.1(i), the moving

party must demonstrate “‘the need to correct a clear error of

law or fact or to prevent manifest injustice.’”    Andreyko v.


                                 8
Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478 (D.N.J. 2014)

(citations omitted). 4   In doing so, the moving party must show

the “‘dispositive factual matter or controlling decisions of

law’” it believes the court overlooked in its initial decision.

Mitchell, 913 F. Supp. 2d at 78 (citation omitted).    A mere

disagreement with the Court will not suffice to show that the

Court overlooked relevant facts or controlling law.    United

States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J.

1999).

     C.   Plaintiff’s Motion for Reconsideration

     Plaintiff asserts this Court must reconsider its September

29, 2018 Opinion and Order granting Defendants’ partial summary

judgment and denying Plaintiff partial summary judgment as they

related to Plaintiff’s ERISA denial of benefits claims.

Plaintiff rests his reconsideration argument on two overall

arguments: (1) the Court erred when it determined that the Aetna

PA Policy controlled 5 because it was never lawfully distributed

and (2) the Court erred when it found 29 C.F.R. § 2590.715-2719


4 These are the exact grounds on which Plaintiff bases its Motion
for Reconsideration. (Pl.’s Mot. for Recons. 1 (“Plaintiff
moves this Court for reconsideration of its [September 29],
2018, Order to correct a clear error of law and fact and to
prevent manifest injustice.”).)

5 To be clear, the Court did not find that the Aetna PA Policy
was Weiss-Aug’s ERISA Plan, just that it was a plan document
that – which together with other insurance policies and benefits
purchased by Weiss-Aug – comprised Weiss-Aug’s ERISA Plan.


                                  9
was inapplicable.     Defendants disagree, arguing there is no

reason why this Court must reconsider its previous decision.

The Court will address each argument in turn.

       a. Whether the Alleged Violations of ERISA’s Disclosure
          Regulations by Weiss-Aug Warrant Reconsideration of
          the Dismissal of Certain ERISA Claims Against
          Defendants

     Plaintiff’s first argument can be further separated into

two distinct parts.    First, Plaintiff argues electronic

disclosure of the ERISA Plan was insufficient in this particular

circumstance.   Second, Plaintiff challenges whether there were

sufficient facts to support the conclusion that the Aetna PA

Policy was ever received by Weiss-Aug and distributed to the

relevant employees, here Plaintiff.     Defendants essentially

argue the Court has correctly decided that Defendants did not

violate ERISA regulations and that a non-party’s alleged

violation of ERISA regulations has no effect on this case.

Therefore, the ERISA denial of benefits claims were properly

dismissed.

     Defendants are correct.    Plaintiff has again ignored the

larger issue.   Whether the Aetna PA Policy, or any policy, was

distributed correctly under ERISA regulations has no bearing on

whether Defendants violated ERISA.     The disclosure regulations

provided by Plaintiff, 29 C.F.R. § 2520.104b-1 places the

disclosure requirement on “[t]he administrator of an employee




                                  10
benefit plan.”   Plaintiff does not ask this Court to reconsider

its decision holding Defendants are not “plan administrators”

per the ERISA statute.

     Undoubtedly, Defendants are not the plan administrators.

Plaintiff again appears to assume that there is only one type of

administrator and Defendants fall within that category.   That is

incorrect.   The decision in Butler v. United Healthcare of

Tennessee, Inc. by the Sixth Circuit Court of Appeals succinctly

sums up this important distinction Plaintiff fails to draw:

     ERISA-governed plans, as it turns out, often have two
     types of “administrators.” Corporate Counsel’s Guide to
     ERISA § 4:6 (2014).        The first type — a claims
     administrator — is the entity that “administers claims
     for employee welfare benefit plans and has authority to
     grant or deny claims.”     Moore v. Lafayette Life Ins.
     Co., 458 F.3d 416, 438 (6th Cir. 2006); see also
     Corporate Counsel’s Guide to ERISA § 4:6 (“[A] claims
     administrator is the party responsible for claims review
     and approval under the given benefit plan.”). The second
     type — a plan administrator — is usually the “employer
     who adopted the benefit plan in question.”      Corporate
     Counsel’s Guide to ERISA § 4:6.       “The phrase ‘plan
     administrator’ should not be confused with the term
     ‘claims administrator.’ . . . [T]h[e] role [of claims
     administrator] usually does not confer on that party the
     status of plan administrator.” Id. Quite often, indeed,
     the claims administrator and the plan administrator are
     not the same. See, e.g., Moore, 458 F.3d at 424-25, 438
     (distinguishing between the employer/plan administrator
     and the insurance company/claims administrator); see
     also Fendler v. CNA Grp. Life Assurance Co., 247 F. App'x
     754, 755, 758-59 (6th Cir. 2007).

764 F.3d 563, 570 (6th Cir. 2014).   In Butler, the Sixth Circuit

found that the insurance provider – which decided whether claims

would be granted or denied under the insurance policy - was not


                                11
the plan administrator and further found that it could not be

held liable for a violation of a disclosure requirement under

ERISA.   Id. at 569-71.   Because Defendants were not the plan

administrators here, the Court cannot find a violation of the

disclosure regulations allows imposition of liability against

Defendants under ERISA.

     But, that is only part of Plaintiff’s argument.       Plaintiff

appears to argue that even if Myshkoff is the plan

administrator, her failure to disclose the Aetna PA Policy means

that Defendants lose their right to assert it.       Plaintiff has

cited no section of ERISA or implementing regulation, nor any

case law suggesting that a disclosure violation by a plan

administrator would void an insurance contract that an insurer

executed with the plan sponsor.    Nor is the Court able to find a

case that states so.   Plaintiff sums up the two cases it does

cite – Burke v. Kodak Retirement Income Plan, 336 F.3d 103 (2d

Cir. 2013) and Davis v. NMU Pension and Welfare Plan, 810 F.

Supp. 532 (S.D.N.Y. 1992) – as standing for the proposition that

“the consequences of disclosing the wrong documents to employees

must be placed on the employer.”       (Pl.’s Mot. for Recons. 11.)

     Yet, here Plaintiff wishes to impose the consequences of

the employer’s alleged mistakes against the insurer.       Allowing

Plaintiff to impose those consequences against Defendants here

would require the Court to rewrite ERISA and the surrounding


                                  12
case law.   It would essentially impose the duty to disclose on

the insurance company even though the regulations only impose

that duty on the plan administrator.    Moreover, it would result

in imposing a significant penalty on the insurance company even

though it did not violate the regulation.    The Court cannot

allow Plaintiff to perform an end-run around suing the parties

it asserts are actually responsible, as it would upset the

statutory balance created by Congress in enacting ERISA and the

regulations which were promulgated to enforce it. 6

     Accordingly, the Court will deny Plaintiff’s Motion for

Reconsideration on these grounds.    The Court finds there has

been no clear error of fact or law nor any manifest injustice.

Plaintiff’s remaining arguments contained therein concerning the

details of the disclosure requirements and whether or not

Myshkoff or Weiss-Aug ever received the Aetna PA Policy are moot

based upon the Court’s analysis, supra.

       b. Whether 29 C.F.R. § 2590.715-2719 is Applicable

     Plaintiff also asserts that the Court’s finding that 29




6 Additionally, Plaintiff’s argument is internally inconsistent.
Plaintiff does not deny that he received benefits from Aetna
after he was injured in a car accident. It would be
inappropriate to find that the Aetna PA Policy was void because
of a disclosure violation yet allow Plaintiff to keep the funds
Aetna paid for his treatment. If the Aetna PA Policy is void –
or even the Aetna NJ Policy, which Plaintiff has asserted is the
controlling policy here – then Plaintiff’s argument would seem
to lead him to the same or similar outcome: no benefits.


                                13
C.F.R. § 2590.715-2719 was inapplicable was a clear error of

law.    The Court opined that this regulation was not applicable

as it was only effective on or after January 1, 2017.       Plaintiff

argues here that it was asserting a violation under an older

version of the regulation which was effective “for plan years

beginning on or after September 23, 2010.”    (Pl.’s Mot. for

Recons. 12.)    Defendants agree the Court made an error in

identifying the effective date, but argue this was a harmless

error as (1) the effective date was still after the plan year at

issue and (2) there were other bases for dismissal of this

argument.

       The Court finds it was mistaken in ruling that the

effective date was January 1, 2017.    While that is the effective

date of a new version, that was not the effective date of the

version at-issue.    But, the Court additionally finds this was a

harmless error.    The undisputed facts show the Plaintiff’s

accident occurred in May 2010 and he received the benefits in

May and June 2010.    Obviously, the benefits he received were

under an ERISA Plan with a plan year that both predated the

final approval of the regulation at-issue (July 2010) and the

effective date (plan years beginning on or after September 23,

2010).

       Plaintiff explains that even though the benefits given were

under an ERISA plan with a plan year preceding the regulation,


                                 14
the subrogation demands were made after the regulation was

deemed effective.    The legal import, according to Plaintiff, is

that the regulation thus applied because subrogation demands

were made while the regulation was effective.    This argument is

inapposite.    To determine the regulation’s effective date, the

Court does not consider whether attempts to collect on a

subrogation claim occurred after the effective date, but whether

it involves a plan that has a plan year beginning on or after

September 23, 2010.    Thus, the only relevant fact to determine

whether the regulation is applicable is whether the actions

concern an ERISA plan with a certain plan year.    The ERISA Plan

precedes the plan year required by the regulation.    This

regulation is inapplicable. 7

     Accordingly, this Court finds that Plaintiff’s Motion for

Reconsideration must be denied on these grounds.   Thus, the

Court will deny Plaintiff’s Motion for Reconsideration, in its

entirety.

     D.     Summary Judgment Standard

     Summary judgment is appropriate where the Court is

satisfied that “‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the


7 Not only is Plaintiff’s argument inapposite, but it would also
essentially rewrite the regulation to govern conduct the
relevant agency did not intend to govern. That cannot be done
by this Court.


                                 15
affidavits if any,’ . . . demonstrate the absence of a genuine

issue of material fact” and that the moving party is entitled to

a judgment as a matter of law.   Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986) (citing FED. R. CIV. P. 56).

     An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.   Id.   “In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(citing Anderson, 477 U.S. at 255).

     Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence


                                 16
of a genuine issue of material fact.”); see Singletary v. Pa.

Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

the initial burden is on the summary judgment movant to show the

absence of a genuine issue of material fact, ‘the burden on the

moving party may be discharged by “showing”—that is, pointing

out to the district court—that there is an absence of evidence

to support the nonmoving party’s case’ when the nonmoving party

bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

at 325)).

     Once the moving party has met this burden, the nonmoving

party must identify, by affidavits or otherwise, specific facts

showing that there is a genuine issue for trial.   Celotex, 477

U.S. at 324.   A “party opposing summary judgment ‘may not rest

upon the mere allegations or denials of the . . . pleading[s].’”

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).    For

“the non-moving party[] to prevail, [that party] must ‘make a

showing sufficient to establish the existence of [every] element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.’”   Cooper v. Sniezek, 418 F.

App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

Thus, to withstand a properly supported motion for summary

judgment, the nonmoving party must identify specific facts and

affirmative evidence that contradict those offered by the moving

party.   Anderson, 477 U.S. at 257.


                                17
     E.   Motion for Summary Judgment

     In its September 29, 2018 Opinion, this Court stated that

it could not decide on the briefing before it whether the

fiduciary duty claims asserted against Defendants may proceed.

As a result, Magistrate Judge Karen M. Williams ordered the

parties to complete further discovery, if necessary, and file

new summary judgment motions on the fiduciary duty claims.

Defendants thereafter filed a motion for summary judgment.

     Defendants present three reasons why the fiduciary duty

claims asserted against them - both for loyalty and

misrepresentation - must be dismissed.    First, Defendants argue

Plaintiff’s fiduciary duty claims are duplicative of his denial

of benefits claim, therefore requiring its dismissal per Third

Circuit case law interpreting ERISA.    Second, Defendants argue

even if the cause of action may proceed to the merits, they are

not fiduciaries nor were they acting in a fiduciary capacity.

Third, Defendants argue that there was neither a

misrepresentation made by them nor a breach of the duty of

loyalty in enforcing the Aetna PA Policy.

     Plaintiff disagrees.   Plaintiff argues the claims are

permissible because the facts they are based on are

categorically different from those facts on which he based his

denial of benefits claim.   Plaintiff also argues that Defendants

may be fiduciaries as defined by ERISA because the statute does


                                18
not limit its definition of fiduciaries to the “plan

administrator” or “plan sponsor.”    Plaintiff argues – through

the application of agency law and the actions of Weiss-Aug –

that Defendants misrepresented which policy covered him in this

instance.   Moreover, Plaintiff argues Defendants breached their

duties of loyalty because (1) they determined Plaintiff was

required to subrogate his claim and (2) the policies sold to

Weiss-Aug were not uniform.

     Before analyzing the parties’ arguments and Plaintiff’s

claims, the Court lays out the elements of an ERISA fiduciary

duty claim.   The statutory basis for an ERISA breach of

fiduciary duty claim is found at 29 U.S.C. § 1104(a)(1)(A)(i).

There, the statute stats: “a fiduciary shall discharge his

duties with respect to a plan solely in the interest of the

participants and beneficiaries and - . . . for the exclusive

purpose of . . . providing benefits to participants and their

beneficiaries.”   29 U.S.C. § 1104(a)(1)(A)(i).   The private

cause of action is found at 29 U.S.C. § 1132(a)(3).

     In implementing the private cause of action and ERISA’s

fiduciary requirements, the Third Circuit has found a plaintiff

must establish four elements to show an ERISA breach of

fiduciary duty claim: “(1) the defendant’s status as an ERISA

fiduciary acting as a fiduciary; (2) a misrepresentation on the

part of the defendant; (3) the materiality of that


                                19
misrepresentation; and (4) detrimental reliance by the plaintiff

on the misrepresentation.”   Burstein v. Ret. Account Plan for

Emps. of Allegheny Health Educ. & Research Found., 334 F.3d 365,

384 (3d Cir. 2003) (quoting Daniels v. Thomas & Betts Corp., 263

F.3d 66, 73 (3d Cir. 2001)).

     Under ERISA case law, the Court cannot determine – in the

abstract – whether Defendants are or are not fiduciaries, but

must determine whether Defendants acted in a fiduciary capacity

as to each claimed breach.   See Fechter v. Conn. Gen. Life Ins.

Co., 800 F. Supp. 182, (E.D. Pa. 1992) (“[A]s reflected by the

statutory language of the definition, a person is a fiduciary

only ‘to the extent’ he or she exercises control over those

specific breaches of fiduciary duty on which plaintiffs base

their claims.” (citing 29 U.S.C. § 1002(21)(A)).

     Therefore, it is most efficient to address each alleged

breach to determine whether it may proceed past summary

judgment.   The breaches, as argued by Plaintiff are as follows:

(1) Defendants breached their fiduciary duty because Weiss-Aug,

as their agent, misrepresented which insurance policy controlled

the benefits paid to Plaintiff and Defendants’ subrogation

rights; (2) Defendants breached their fiduciary duty of loyalty

by demanding subrogation; (3) Defendants breached their

fiduciary duty of loyalty by providing non-uniform benefits




                                20
based on the state of domicile of the beneficiary.     The Court

will consider each in turn.

         a. Whether Defendants Breached their Fiduciary Duties
            because Non-Party Weiss-Aug Gave Plaintiff the Aetna
            NJ Policy

     Defendants argue, even if this Court were to assume that

Plaintiff’s cause of action is proper and they owe a fiduciary

duty - i.e. are fiduciaries – that they have made no

misrepresentation to Plaintiff.    Defendants argument can be

boiled down thusly: because Defendants stated they had a

subrogation right and the Court has ruled - and Plaintiff has

admitted - there is a subrogation right under the Aetna PA

Policy, there has been no misrepresentation.

     Plaintiff does not address this argument directly.

Instead, Plaintiff argues Weiss-Aug incorrectly provided him

with the Aetna NJ Policy instead of the Aetna PA Policy.

Obviously, it cannot be said that Defendants made a

misrepresentation to Plaintiff because the actions of Weiss-Aug

cannot be factually attributed to Defendants in this situation.

But, Plaintiff argues it may be legally attributed to Defendants

through the federal common law of agency created to implement

ERISA.

     The only case law cited by Plaintiff in support of this

argument is Salyers v. Metropolitan Life Insurance Co., 871 F.3d

934 (9th Cir. 2017).   Citing the Restatement (Third) of Agency,


                                  21
the Ninth Circuit read into ERISA the following agency

principles:

     The Restatement of Agency defines agency as “the
     fiduciary relationship that arises when one person (a
     ‘principal’) manifests assent to another person (an
     ‘agent’) that the agent shall act on the principal’s
     behalf and subject to the principal’s control, and the
     agent manifests assent or otherwise consents so to act.”
     Restatement (Third) of Agency § 1.01 ([Am. Law Inst.]
     2006). The legal consequences of an agent's actions may
     be attributed to a principal when the agent is acting
     within its authority.   Restatement (Third) of Agency §
     2.01 intro. note ([Am. Law Inst.] 2006). Additionally,
     a principal is generally charged with notice of facts
     that an agent knows or has reason to know and that are
     material to her duties as an agent. Restatement (Third)
     of Agency § 5.03 ([Am. Law Inst.] 2006).

                              * * *

     The legal consequences of an agent’s actions may be
     attributed to a principal when the agent has actual
     authority (express or implied) or apparent authority.
     Restatement (Third) of Agency § 2.01 intro. note ([Am.
     Law Inst.] 2006). “Express actual authority derives from
     an act specifically mentioned to be done in a written or
     oral communication.”    NLRB v. Dist. Council of Iron
     Workers of the State of Cal. & Vicinity, 124 F.3d 1094,
     1098 (9th Cir. 1997).    “Implied actual authority comes
     from a general statement of what the agent is supposed to
     do; an agent is said to have the implied authority to do
     acts consistent with that direction.”     Id.   “Apparent
     authority results when the principal does something or
     permits the agent to do something which reasonably leads
     another to believe that the agent had the authority he
     purported to have.”    Hawaiian Paradise Park Corp. v.
     Friendly Broad. Co., 414 F.2d 750, 756 (9th Cir. 1969).

Id. at 939-40.

     In this case, Plaintiff has not presented any evidence

which would suggest Weiss-Aug was Defendants’ agent or that it

had express, implied, or apparent authority in making a



                               22
representation as to the rights and obligations of Plaintiff

under any Aetna insurance policies.      The contract between Aetna

and Weiss-Aug 8 is part of the record.    The relevant provisions

disclose that Aetna and Weiss-Aug explicitly did not have an

agency or employment relation.   (Defs.’ Reply Br. 4-5.)

Obviously, this would disclose any express actual authority.

Plaintiff presents no record evidence which would suggest the

implied or apparent authority of Weiss-Aug to make

representations on behalf of Aetna concerning the rights and

obligations of an employee under the insurance policies.

     Moreover, the Salyers case is distinguishable in multiple

ways.   Most importantly, in deciding the Salyers case, the Ninth

Circuit stated: “[w]e cannot say whether Providence was acting

with express actual authority as an agent of MetLife, because

the contract and other relevant communications between

Providence and MetLife are not in the record.”     Salyers, 871

F.3d at 940.   As noted supra, the contract is in the record, is

uncontested, and discloses that Aetna and Weiss-Aug explicitly

did not have an agency or employment relation.     (Defs.’ Reply




8 Plaintiff has presented no evidence of any relationship between
Weiss-Aug and Rawlings. Although it does not appear Plaintiff
argues Rawlings and Weiss-Aug have an agency relationship, the
Court nevertheless additionally finds there is none between
those two entities and that no representation by Weiss-Aug can
be legally attributed to Rawlings.


                                 23
Br. 4-5.)    Therefore, it cannot be said that Aetna gave Weiss-

Aug “express actual authority.”      Salyers, 871 F.3d at 940.

     Moreover, the lynchpin of the Ninth Circuit’s decision that

the employer was the agent of the insurer was that the employer

handled “nearly all the administrative responsibilities” of the

life insurance benefits it offered to employees.      Id. at 940

(citation omitted).    The employer enrolled the employee in the

life insurance plan, noted the amount of life insurance the

employee wanted, and appeared to have the duty to collect

evidence of insurability from those who elected to take the

benefit.    Id. at 936-38, 41.

     Here, Plaintiff presents no evidence that Weiss-Aug

performed these functions, nor that Weiss-Aug was Aetna’s agent

in informing employees what rights and obligations existed under

Aetna’s insurance policies.      In fact, it appears from the

evidence that Aetna kept that role for itself, as it ultimately

determined an insured’s eligibility for benefits.      Plaintiff’s

argument here lacks both factual and legal support.      This Court

cannot allow a fiduciary duty claim based on Weiss-Aug’s

supposed misrepresentation proceed against Defendants. 9


9 Alternatively, Defendants are also correct that Plaintiff has
not shown detrimental reliance. Plaintiff does not present any
record evidence that shows reliance on Weiss-Aug’s
representation that the Aetna NJ Policy controlled the
subrogation issue. The fact that Plaintiff was represented by
counsel and that his counsel and Rawlings exchanged multiple


                                   24
     The remaining portion of Plaintiff’s argument on this point

solely concerns general case law on ERISA fiduciary duties as it

relates to misrepresentations, actions taken by Weiss-Aug, not

Defendants, and the contents of the Aetna PA Policy and Aetna NJ

Policy.    This portion of the argument, based on this Court’s

ruling, is moot and need not be addressed on the merits.

          b. Whether Defendants Breached their Fiduciary Duty of
             Loyalty by Enforcing the Subrogation Right under the
             Aetna PA Policy

     Plaintiff argues Defendants breached their fiduciary duty

of loyalty by asserting the subrogation right found in the Aetna

PA Policy.    Plaintiff argues Rawlings had a financial interest

in recovering the benefits paid by Aetna on behalf of Plaintiff

for emergency services.    According to Plaintiff, this financial

interest is in itself a breach of the fiduciary duty of loyalty,

because a fiduciary must always act in the best interest of the

beneficiary, here Plaintiff.    Similarly, Plaintiff argues Aetna

breached its fiduciary duty of loyalty because it had a

financial interest in recovering money from Plaintiff.    Whatever

amount Plaintiff reimbursed Aetna went directly into Aetna’s

coffers instead of being used to pay for benefits for other

beneficiaries.




letters suggests just the opposite: Plaintiff did not rely on
Weiss-Aug’s supposed misrepresentation.


                                  25
     Defendants present the common-sense argument that it cannot

be a breach of the fiduciary duty of loyalty for an insurance

company to enforce the terms of an insurance policy.   The Court

agrees.   The Supreme Court did not address this question

directly, but has been confronted by two cases where either an

insurer or an ERISA plan administrator has brought suit against

an insured under ERISA to enforce a reimbursement clause.    US

Airways, Inc. v. McCutchen, 569 U.S. 88 (2013); Sereboff v. Mid

Atl. Med. Servs., 547 U.S. 356 (2006).   In neither of those

cases did the Supreme Court suggest that asserting a

reimbursement right in an insurance contract may itself be a

breach of fiduciary duty.   This Court finds this persuasive.

Plaintiff’s fiduciary duty claims based on this breach of

loyalty argument will be dismissed.

     This claim is also soundly rebutted by another Supreme

Court case.   In the Supreme Court’s decision concerning

fiduciary duties owed by HMOs to patients under ERISA, the

Supreme Court rejected just such a claim.   Pegram v. Herdrich,

530 U.S. 211, 232 (2000).   In deciding the question of whether

“HMOs that make mixed decision in the course of providing

medical care for profit” breach fiduciary duties because of

their inherently divided loyalty, the Supreme Court found that

the claim could not proceed because it “would be nothing less

than the elimination of the for-profit HMO.”   Id. at 232-33.


                                26
The Supreme Court opined “that the Judiciary has no warrant to

precipitate the upheaval that would follow a refusal to dismiss”

the ERISA claim presented.    Id. at 233 (emphasis added).    This

Court, as part of the Judiciary, must dismiss this claim as

well.

        c. Whether Non-Uniformity of Benefits is a Breach of
           Fiduciary Duty

     Plaintiff argues Defendants breached their fiduciary duties

by offering non-uniform benefits based on the employee’s place

of domicile.   Plaintiff admits in a footnote that this argument

was made in a previous motion and rejected by this Court and

that it merely re-argues it here so that it ensures it is not

waived in case of appeal.    This Court will not address this

argument substantively.   Instead, this Court holds that for the

same reasons discussed in its September 29, 2018 Opinion, it

will reject Plaintiff’s argument again here.

     Accordingly, this Court will grant Defendants’ Motion for

Summary Judgment in its entirety and dismiss this case.      The

remaining arguments made by Defendants are moot and the Court

will not consider them on their merits.

                             CONCLUSION

     Based on the foregoing analysis, Plaintiff’s Motion for

Reconsideration will be denied and Defendants’ Motion for




                                 27
Summary Judgment will be granted.   This case will be dismissed

in its entirety.

     An appropriate Order will be entered.



Date: June 27, 2019                  s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               28
